 
 
IV 
111th CONGRESS
1st Session
H. RES. 637 
IN THE HOUSE OF REPRESENTATIVES 
 
July 13, 2009 
Mr. Bilbray (for himself, Mr. Royce, Mr. Hunter, Mr. Filner, Mrs. Davis of California, Mr. Lewis of California, Mr. Dreier, Mr. Rohrabacher, Mr. Campbell, Mr. Gary G. Miller of California, Mr. Calvert, Mrs. Bono Mack, and Mr. Issa) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
 
RESOLUTION 
Honoring the life and accomplishments of Herbert Klein and expressing condolences on his passing. 


Whereas Herbert Klein was born April 1, 1918, in Los Angeles, California, and made lasting contributions to the nature of United States foreign policy, presidential communications, and journalism;
Whereas he attended the University of Southern California (USC) and earned a degree in journalism, then attended Harvard Law School and received an honorary doctorate degree from the University of San Diego;
Whereas he was stationed in San Diego as a naval officer during World War II, serving as a public affairs officer for three years;
Whereas he accompanied Vice President Nixon to Moscow in 1959 for historic meetings with Soviet Premier Nikita Khrushchev, arranging for Nixon’s speech to the Russian people to be broadcast across the Soviet Union;
Whereas he represented Vice President Nixon in setting the terms for the first-ever televised debate in the 1960 Presidential campaign between Vice President Nixon and Senator John F. Kennedy, a turning point in presidential campaigning and political communication;
Whereas he accompanied President Nixon on his historic 1972 trip to China, which fundamentally altered the United States-China bilateral relationship and set us on the path to more open and constructive engagement;
Whereas he was the first White House Director of Communications, a job he created and held until 1973 in President Nixon's administration, expanding presidential media to include a greater focus on public relations as a whole;
Whereas he spent more than five decades with San Diego's Copley Newspapers, and was appointed that publication’s editor-in-chief in 1980;
Whereas he brought Major League sports to San Diego on the San Diego International Sports Council, and as co-founder of San Diego’s Super Bowl Task Force, led successful efforts to bring the game to San Diego in 1988, 1998, and 2003;
Whereas he also supported local athletics while serving on the San Diego National Sports Training Foundation’s Board, on the University of California, San Diego (UCSD) Athletic Board, and as president and chairman of the Holiday Bowl year-end football game in San Diego;
Whereas his leadership has been honored by LEAD San Diego through the Herbert G. Klein Visionary Award given annually for individuals who emulate the award’s namesake by making significant leadership contributions to the community;
Whereas he served on the boards of directors of the San Diego Regional Chamber of Commerce, the San Diego Regional Economic Development Corporation, San Diego's University Club, Scripps Health Foundation and Scripps Center for Integrative Medicine, and is a member of the director’s cabinet of Scripps Institution of Oceanography;
Whereas he was a USC trustee and created the Herb Klein Scholarship; and
Whereas he was a National Fellow of the American Enterprise Institute, where he argued against partisan deadlock, stressed factual credibility, and advocated for increased freedom of information: Now, therefore, be it 
 
That the House of Representatives—
(1)honors the life and accomplishments of Herbert Klein and expresses condolences on his passing; and
(2)recognizes the significance of Herbert Klein’s contribution to the fields of public relations and journalism, his innovative undertakings in the field of communications, as well as his dedication to the people of San Diego, the great State of California, and the United States. 
 
